Citation Nr: 0309721	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a back injury, 
shown as muscular strain to the left posterior thorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that rating decision, the RO found 
that the appellant had not submitted new and material 
evidence to reopen his claim for service connection for a 
left shoulder disorder or his claim for service connection 
for residuals of a back injury, shown as muscular strain to 
left posterior thorax.

The Board remanded this case in June 1999 for further 
development.  In October 2002, the Board reopened the 
veteran's claims based on new and material evidence that was 
submitted, and developed them for additional evidence.  

The issue of entitlement to service connection for a back 
injury, shown as muscular strain to the left posterior thorax 
will be addressed in the remand section of this action.


FINDINGS OF FACT


1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has a left shoulder disorder due to an injury 
during service.


CONCLUSION OF LAW

A left shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, a Board 
remand in November 1999, and a Board decision in October 
2002, the veteran has been informed of the evidence necessary 
to substantiate his claims.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2002).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Left shoulder disorder

Based on a review of the evidence of record, the Board finds 
that service connection for a left shoulder disorder due to 
an injury during service is warranted.  The veteran served 
from 1966 to 1968.  The Board notes that the service medical 
records indicate that in March 1967 the veteran was admitted 
to the emergency room.  The treatment records indicate that 
the veteran was injured when he was pulling on a cable.  In 
October 1967, service medical personnel continued to treat 
the veteran for residuals of the injury sustained in March 
1967.  According to an October 1967 service treatment record, 
the veteran appeared to have slight tenderness, and the range 
of motion of his left shoulder was normal.  Several days 
later, the veteran began taking medication to treat his left 
shoulder disorder.  According to the veteran's January 1968 
service separation report of medical history, the veteran 
complained of a painful or "trick" shoulder.  The January 
1968 service separation examination contains no findings of 
left should disability.

Post service VA and non-VA medical records reveal that the 
veteran has been treated for various complaints involving the 
left shoulder pain, as well as other physical disorders.  

The Board adopts the findings made by a VA examiner in a 
March 2003 examination report.  According to the report, the 
examiner had reviewed the veteran's medical history and 
examined the veteran.  It was the examiner's impression that 
the veteran injured his left shoulder in the past, which was 
verified by the veteran's service medical records.  The 
examiner noted that, based on a review of the claims file and 
examination of the veteran, the veteran experienced chronic 
neck pain.  According to the VA examiner, it was impossible 
to determine with any medical certainty whether the veteran's 
current pain was directly related to his injury documented 
during service.  Nevertheless, the examiner opined that it 
was as likely as not that the veteran may have experienced 
some residual pain from the service injury.  The examiner 
implied that the service injury was more than routine in 
light of the multiple emergency room admissions that are 
documented in the veteran's service medical records.  
Although the examiner did not feel that the current x-ray 
evidence of left acromioclavicular joint arthritis was 
related to the injury documented during service, he did feel 
that the veteran experienced residual chronic left shoulder 
pain.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the March 2003 VA examiner's 
findings.  The Board is not competent to render medical 
determinations that are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In summary, the veteran has consistently claimed that he 
began having left shoulder pain during and since service.  As 
noted, the service records document the veteran's medical 
history as reported by the March 2003 VA examiner.  The Board 
has considered the post-service evidence of record, to 
include the veteran's private medical records, the veteran's 
oral and written testimony, and written statements provided 
by friends and family.  There is no competent medical 
evidence of record that rebuts the foregoing evidence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for 
residuals of a left shoulder injury is warranted.





ORDER

Service connection for a left shoulder disorder due to an 
injury during service is granted.


REMAND

In October 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  However, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence, to include a March 2003 VA orthopedic 
examination report.  The Federal Circuit stated in the 
opinion, "[E]ven though the amendments to § 19.9 may further 
the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id., 
slip op. at 13, 2003 U.S. App. LEXIS 8275, at *22 (emphasis 
added).

The Board notes that the March 2003 VA examiner's opinion is 
ambiguous with respect to the veteran's claim of service 
connection for a back injury, shown as muscular strain to the 
left posterior thorax.  The VA examiner noted in his report 
that there was no radiographic evidence of thoracic spine 
pain and there was no skin or muscular changes or disability 
noted in the physical examination of the veteran's thorax.  
In contrast, the examiner later provided the impression that 
the veteran had back pain that was as likely as not related 
to the veteran's injury documented during service.  The Board 
finds that the examiner should clarify his findings and 
specify whether the "back pain" is located in the veteran's 
thoracic spine or related area.  

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  The RO should obtain from the veteran 
the names and addresses of any VA and 
non-VA medical care providers who have 
treated him for his claimed disorder on 
appeal.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  The RO should contact the VA 
physician who examined the veteran in 
March 2003.  Please ask the VA physician 
to clarify his findings, and specify 
whether the "back pain" (which he 
determined was more likely than not 
related to the injury documented during 
service) is located in the veteran's 
thoracic spine or related area.  The 
veteran should reconcile this with his 
previous finding in the March 2003 
examination report that there was no 
radiographic evidence of thoracic spine 
pain and there was no skin or muscular 
changes or disability noted in the 
physical examination of the veteran's 
thorax.  The examiner should provide the 
underlying cause of the veteran's "back 
pain", which was described in the 
service medical records as muscular 
strain to the left posterior thorax.

5.  After completing the foregoing steps, 
the RO should then readjudicate the 
veteran's claim for entitlement to 
service connection for a back injury, 
shown as muscular strain to the left 
posterior thorax, in light of the 
evidence received since the May 2002 
supplemental statement of the case.  If 
the claim is denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board. The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence, including the March 2003 VA 
orthopedic examination report, and 
discussion of all pertinent regulations, 
including those implementing the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



